DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding 101 rejection filed 05/05/2022 have been fully considered but they are not persuasive.

The Applicant contends, “Still, Applicant would like to ensure that the claims are directed to patentable subject matter. It appears from the Advisory Action that the Office believes indication of receiving a signal to decode would tie the claim subject matter to a practical application. It is unclear how a decoder would decode a signal without receiving it. It is unclear how receiving a signal is any more directed to a practical application than actually decoding the signal.”

The Examiner would like to point out that the Applicant’s own specification in paragraph [0020] on page 4 teachers that decoding involves abstract mathematical syndrome calculations using a mathematical parity check matrix H.  An abstract idea or mathematical computation can only become a practical application when it is tied to hardware for which it improves the operation thereof.  An abstract calculation cannot be considered an improvement on an abstract algorithm since a combination of the abstract calculation of the abstract algorithm is still an abstract algorithm and is still a judicial exception.  

Paragraph [0055] on page 13 of the Applicant’s specification teaches that the abstract algorithm improves the raw bit error rate RBER of a received signal comprising the LDPC codeword in a memory system and/or communication system; hence, it is the Applicant’s own specification that teaches that the practical application is for a received signal comprising an LDPC codeword.


The Applicant contends, “In an effort to direct the claims to a practical application, Applicant further amends claim 1 herein to recite receipt of a codeword, and then to decode the received codeword. The claims were previously directed to patentable subject matter. The amended claims are directed to patentable subject matter. Applicant respectfully requests that the rejection of the claims be withdrawn”.

The Examiner disagrees and asserts that “to receive a codeword of length C” is not the same as receiving a signal comprising a codeword of length C since a codeword is still an abstract mathematical value that is passed around to various computational elements of the abstract algorithm and does not necessarily refer to a receive signal from a memory system or a communication system.

The Examiner suggests “a receiver that receives a codeword of length C” or an analogous equivalent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mathematical algorithm without significantly more. The claim(s) recite(s) in algorithm for abstract mathematical computations. This judicial exception is not integrated into a practical application because only recites the abstract algorithm for mathematical computations on an abstract data structure. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only recite an abstract algorithm for mathematical computations on an abstract data structure without reciting any structural apparatus/device that can raise the abstract algorithm to the level of practical application.

The Examiner asserts that compute hardware can refer to a general purpose computer for performing abstract mathematical computations and a general purpose computer is insufficient, by itself, to raise the level to a practical application. And in fact, the Examiner would like to point out that in paragraph [0022] of the Applicant’s specification teaches that the abstract algorithm provides a benefit in high speed, high bandwidth communication systems and/or high-density nonvolatile memories, but claims 1-15 make no attempt to connect the claims to any of the practical applications recited in the specification, such as, a receiver or a step for receiving a transmitted signal.

The Examiner would like to point out that “to receive a codeword of length C” is not the same as receiving a signal comprising a codeword of length C since a codeword is still an abstract mathematical value that is passed around to various computational elements of the abstract algorithm and does not necessarily refer to a receive signal from a memory system or a communication system.

The Examiner suggests “a receiver that receives a codeword of length C” or an analogous equivalent.


Allowable Subject Matter
Claims 16-23 are allowed.


	Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112